LEWIS, J.
(dissenting).
I do not accept the introductory declarations of the opinion as an expression of my views upon the enforcement of the criminal law by the courts of this state. I am not aware of any such abuse of the judicial function as to call for any such expressions from this court. People v. Neumann, 85 Mich. 98, 48 N. W. 290 — referred to in the opinion as authority for the statement that the Supreme Court of Michigan has taken an advanced and commendable position in denying a new trial. when it appeared from the record that the accused was unquestionably guilty — when examined, discloses the fact that the evidence of guilt was uncontradicted, and in the. opinion the court say: “Whenever there is no question of intent in a criminal case, and no inferences, about which reasonable men might differ, to be drawn from the facts, and Where, upon the admitted facts, the only question to be determined is whether under the law the statute has been violated, the trial judge may, with perfect propriety, state to the jury that the law applied to the facts, which are undisputed, shows the defendant to be guilty of the *157offense charged, and that it is their duty so to find under the facts and the law.” And again: “Where a' judge has directed a verdict of guilty, and the jury have followed such direction, and the facts are admitted or undisputed, and the only question is one of law applied to such facts, a new trial will not be granted if the judge was right in his application of the law. No injustice can be done the accused in such case, as it is not to be presumed that a jury will find in opposition to the law from mere whim, caprice, or prejudice, although they may have the right to do so.”
While concurring in the views of the majority upon most of the errors assigned and discussed, I have very decided views that a new trial should be granted upon the whole case, and especially upon the ground of newly discovered evidence.
The court committed error in holding that the letter written by Sutton to his attorney was a confidential communication. It is the well-settled rule that when an accomplice makes himself a witness for the state he may be required to give a full and complete statement of all that he and his associates may have done or said relative to the crime, and it is also the rule that in such case the privilege is that of the client, and not of the attorney. People v. Gallagher, 75 Mich. 512, 42 N. W. 1063; Jones v. State, 65 Miss. 179, 3 South. 379. But during the subsequent examination the contents of the letter were disclosed to such an extent that defendants could not have been prejudiced by the failure to produce the letter, and I think the error was cured.
I have very grave doubt as to the effect which may have been produced by the remark of the county attorney during his address to the jury, viz., “He broke down and cried as he would cry upon the bosom of his mother, and confessed.” This remark was made while the county attorney was discussing the evidence, and remarking upon the probable truthfulness of Sutton’s communication, upon which the state largely relied for a conviction. The language cannot be excused upon the ground that it was a flight of oratory, and of no special significance. It was a direct and positive declaration of fact, entirely outside of the evidence in the case, and which, if true, would have great bearing upon the ‘credibility to be attached to the communication. In Martin v. Courtney, 81 Minn. 112, 83 N. W. 503, the attorney was called to account for criticising a decision of this court, and in Fisher *158v. Weinholzer, supra, page 22, a new trial was granted because the attorney went outside the record to comment upon the character of the defendant. Should a more liberal rule be adopted in criminal cases where human life is at stake?
A new trial should have been granted in this case upon the ground of newly discovered evidence. The murder took place at about 4.45 o’clock p. m., which time is definitely fixed by the fact that the passenger train was exactly one hour late, its schedule time being 3 .45. In order to corroborate the statement of Sutton that defendants committed the murder at about that time, and that they were in the immediate locality when the passenger train went by, the state introduced as a witness the engineer, who testified that he noticed the dead body lying against the fence on the right-hand side of the right of way, and that about ten rods farther on he saw two boys standing facing the train outside of the right of way; that he waived his hand and pointed back to the body; that he saw nobpdy else in the vicinity. The state also introduced as a witness the sheriff, Misgen, who testified that he was in one of the passenger coaches of the same train; that at a point about fifteen rods beyond the place where the body lay, as afterwards pointed out to him, he saw three boys standing on the hill, facing the train, and saj's that it flashed through his mind then that they were defendants and Sutton; and at the trial he testified that he recognized them. At one time Misgen stated that the boys were standing still facing the train, and at another time he said he saw them going up the hill. .
The only object the state had, or could have had, in introducing the testimony of the engineer, was to corroborate the sheriff’s testimony, and the testimony of both to corroborate the statement of the witness Sutton that defendants committed the murder and were immediately thereafter in that locality. According to the affidavits of the Tinder-smith boys, they were from ten to fifteen rods beyond the place where the body was, on the same side of the railroad, and stood facing the train as it went by, saw the engineer wave his hand and point back to the body, and saw nobody else in the vicinity, and for the purposes of this motion and case it must be conceded that they were there; in fact, the state does concede it. Only one of two propositions can be true: Either the sheriff was mistaken as to the identity of the parties he saw, and did not in fact see the Nelsons and Sutton, but the Linder*159smith boys; or there were two sets of boys in the immediate neighborhood — the Dindersmiths, seen by the engineer, and the Nelsons and Sutton by the sheriff. Here is a new, clear, and distinct element of fact introduced into the case, going directly and positively to one of the material features relied upon by the state to carry conviction, viz., were defendants there at all at that time? Can it be brushed aside with the remark that it has no bearing upon the case, or that it was a mere theory of counsel ? In view of the new evidence, the jury should be permitted to pass upon all evidence touching upon the point at issue, viz., were defendants in the locality claimed by the state at the time mentioned ?
The main witnesses relied upon to corroborate Sutton were the two girls, Jesperson and Slingsog, and yet they made contradictory statements and affidavits both before and after the trial, in which they positively denied everything they had said or done directly implicating the Nelsons with the crime, and Sutton stated positively to Warden Wolfer at the State Prison that he falsely testified, and that defendants had no connection with the crime, and also wrote a letter to that effect when in jail at Waseca awaiting trial. While he made a confession, he repudiated it. There was evidence tending to show that defendants were in another part of the city at the time the murder occurred, and there is no other positive testimony or evidence than that already referred to to show that they were at the scene of the murder. Defendants remained in Owatonna the entire day after the murder, were seen by the officers and not arrested, and there was nothing to cast suspicion upon them until they left the city and appeared in Minneapolis, where they were arrested. The corroborating evidence is to the effect that Sutton was familiar with the saloon, and was there at the time Krier departed to visit his landlord; but there is nothing to connect the defendants with such knowledge except as testified to by Sutton. It is true that one of the Nelsons purchased a box of cartridges, that one of them had a revolver into which they fitted, and that a similar cartridge taken out of Krier’s body also fitted the revolver; - and this was corroborating evidence, but it was not conclusive. The find-1ing of the charm is also of weight, but not overwhelming. A cause was given for defendants leaving Owatonna; no money was found upon their persons; Sutton repeatedly falsified; the two girls were ready to *160testify on one side or the other, according to which was exercising influence over them; defendants steadily denied their guilt; and there was some evidence tending to show that other parties were implicated.
After reading all of the affidavits bearing upon newly discovered evidence, and the conflicting and contradictory statements of the witnesses Slingsog and Jesperson, and the inconsistent statements and communications of the main witness for the state, the accomplice Sutton, and from a full consideration of all of the evidence, I am strongly impressed with the fact that the trial of this case was not prosecuted by the county attorney with that degree of fairness which should attend judicial investigations of such grave importance. I am not prepared to say that a new trial should be granted upon the ground alone that the prosecuting attorney was guilty of misconduct, or upon the ground of prejudice, or newly discovered evidence outside of the evidence furnished by the Eindersmiths; yet in view of the contradictory state of the evidence, the want of positive, unequivocal proof in all respects tending to show their guilt, a new trial should be granted in order that there may be obtained a calm, deliberate investigation of all the complicated facts in view of the new light to be thrown upon the controversy. The public would lose nothing by such investigation. It is better far that the delay and the expense attending it be assumed, even though quite burdensome, than that there should remain any reasonable doubt that the correct result was reached. An interesting cáse upon this subject is Dennis v. State, 103 Ind. 142, 2 N. E. 349, where the Supreme Court held that the trial court had abused its discretion in refusing to grant a new trial upon the ground that the state’s witness, an accomplice, had subsequent to the trial made a so-called “third” confession, which materially changed the evidence given by him upon the trial.